Citation Nr: 0923395	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  06-21 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for left wrist 
disability prior to November 19, 2008.

2.  Entitlement to a rating in excess of 10 percent for left 
wrist disability from November 19, 2008.

3.  Entitlement to a compensable rating for right thumb 
disability.
 
4.  Entitlement to a compensable rating for right tibialis 
muscle disability.

5.  Entitlement to a compensable rating for left tibialis 
muscle disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1985 to October 2005.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2006 rating decision of the Waco, Texas Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In a subsequent 
December 2008 decision the rating for the Veteran's left 
wrist disability was increased to 10 percent effective 
November 19,2008 on the basis of painful motion.  


FINDINGS OF FACT

1.  Prior to July 20, 2006, the Veteran's left wrist 
disability was not manifested by limitation of motion or 
ankylosis.

2. From July 20, 2006, the Veteran' left wrist disability was 
manifested by arthritis with painful motion; compensable 
limitation of motion and ankylosis were not shown.

3.  Prior to December 12, 2006, the Veteran's right thumb 
disability was not manifested by limitation of motion or 
ankylosis.

4.  From December 12, 2006, Veteran's right thumb disability 
was manifested by arthritis with painful motion; compensable 
limitation of motion and ankylosis were not shown.

5.  The Veteran's left tibialis disability is manifested by 
slight muscle disability; moderate muscle disability is not 
shown.

6.  The Veteran's right tibialis disability is manifested by 
slight muscle disability; moderate muscle disability is not 
shown.

CONCLUSIONS OF LAW

1.  Prior to July 20, 2006, the criteria for a compensable 
rating for left wrist disability are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002) 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes (Codes) 5003, 5024, 5214, 5215 (2008). 

2.  From July 20, 2006, the criteria for a 10 percent (but no 
higher) rating for left wrist disability are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002) 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Codes 5003, 5024, 5214, 5215 (2008).

3.  Prior to December 12, 2006, the criteria for a 
compensable rating for right thumb disability are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002) 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Codes 5003, 5010, 5224, 5228 (2008).    

4.  From December 12, 2006, the criteria for a 10 percent 
(but no higher) rating for right thumb disability are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Codes 5003, 5010, 5224, 5228 (2008).    

5.  The criteria for a compensable rating for left tibialis 
muscle disability are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.73, Code 5312 (2008).  

6.  The criteria for a compensable rating for right tibialis 
muscle disability are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.73, Code 5312 (2008).    





CONTINUED ON NEXT PAGE
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 and Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 and Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that all of the above claims for increase 
stem from the Veteran's appeal of the initial evaluation 
assigned following grants of service connection by the 
February 2006 decision.  In Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) the Court of Appeals for Veterans Claims 
(Court) held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. 473, 490-91.  In the 
instant case the Veteran was provided appropriate VCAA notice 
in regard to the initial claims for service connection by an 
April 2005 notice letter, which explained the evidence 
necessary to substantiate the service connection claim and 
her and VA's responsibilities in claims development.  Thus, 
because the notice that was provided before service 
connection was granted for left wrist disability, right thumb 
disability and bilateral tibialis disability was legally 
sufficient, VA's duty to notify in regard to the instant 
claims for increase was already satisfied.  

In addition, a subsequent May 2008 letter provided specific 
notice regarding the Veteran's instant claims for increase.  
This letter advised the Veteran of how VA determines 
disability ratings and indicated that in determining a 
rating, VA considers evidence regarding the nature and 
symptoms of the condition, severity and duration of the 
symptoms, the impact of the condition and symptoms on 
employment, and specific test results including range of 
motion findings.  Further, the letter listed examples of 
evidence that might support a claim for an increased rating 
and provided notice of specific rating criteria applicable to 
wrist disability, thumb disability and tibialis muscle 
disability.  The Board finds that the specific explanations 
provided pertaining to the procedure for assigning the 
rating, the applicable rating criteria and the necessary 
evidence was in substantial compliance with the recent Court 
of Appeals for Veteran's Claims (Court) ruling in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  
 
The appellant had ample opportunity to respond to the notice 
letters and to supplement the record after notice was given.  
She is not prejudiced by any technical notice deficiency that 
may have occurred along the way, and no further notice is 
required.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

Regarding VA's duty to assist, the RO has obtained the 
Veteran's service medical records, along with available VA 
and private medical evidence.  Additionally, the Veteran was 
provided with VA examinations in conjunction with all of her 
claimed disabilities.  The Veteran has not identified any 
additional evidence pertinent to this claim.  VA's assistance 
obligations are met.  The Veteran is not prejudiced by the 
Board's proceeding with appellate review. 




II.  Factual Background

Service treatment records reveal that on her April 2005 
Report of Medical History the Veteran reported that she had 
arthritis in the wrist and hands and that she had to wear 
braces for both hands.  On April 2005 physical examination 
the metacarpophalangeal joint of the right thumb and the 
bilateral anterior lower legs were both noted to be tender to 
palpation.    
 
On June 2005 VA examination the pertinent diagnoses were 
recurring tendonitis of the left wrist, left tibialis muscle 
strain, right tibialis muscle strain and right thumb strain.  
Regarding the wrist, the Veteran reported 3/10 sharp pain 2 
times per week with normal daily activity.  The pain would 
usually subside two hours after treatment with NSAIDs.  She 
did use a wrist brace 2 times per week.  The wrist problem 
did not result in any limitations or effect on the Veteran's 
daily living activities or occupation.  

Regarding the shins, the Veteran reported 8/10 sharp pain, 1 
time per month with prolonged walking or prolonged marching.  
She treated the pain with ice and Advil, which helped.  She 
reported that the shin pain did affect her daily activities 
and occupation because it slowed her running down.  

Physical examination noted that the Veteran was right hand 
dominant.  Her posture and gait were normal.  Examination of 
the wrists showed that ankylosis was not present.  Range of 
motion was not affected by habitus or other factors.  The 
only objective findings pertaining to the wrists were 
tenderness to palpation of the right wrist, a negative 
Tinel's sign and a negative Phalen's sign.  Bilateral range 
of motion was 80 degrees flexion, 70 degrees extension, 20 
degrees radial deviation and 45 degrees ulnar deviation.  

Examination of the hands showed that they were nontender to 
palpation with normal range of motion of all fingers.  The 
right thumb was tender to palpation at the 
metacarpophalangeal joint.  Range of motion of both thumbs 
was normal.  Examination of the bilateral lower legs showed 
that both anterior portions were tender to palpation.  The 
examiner noted that bilateral wrist X-rays from December 12, 
2003 were normal.  He also noted that a bone scan from May 
2001 showed increased radiotracer uptake in the 1st MCP joint 
of the right hand and less intensely in the 1st metacarpal 
and IP joints.  These findings were consistent with post 
traumatic changes.  There was mild focal uptake in the ulnar 
aspect of both wrists consistent with stress/degenerative 
change.  The diagnostic impressions of the scan were post 
traumatic changes in the hands and degenerative changes in 
the ulnar aspect of both wrists.  The examiner also noted 
that a nerve conduction study/EMG done in January 2004 was 
normal.  

A March 2006 private progress note shows that the Veteran was 
seen for bilateral hand pain.  The hands were normal on 
inspection and non tender.  The wrists were also normal on 
inspection and non tender with normal range of motion.  An 
April 2006 private progress note shows that the Veteran was 
seen for right hand pain.  The Veteran's hand was found to be 
normal on inspection.  A June 2006 private progress note 
shows that the Veteran was seen for left wrist pain.  She 
reported that she had tingling, numbness and distal pain and 
was having difficulty grasping.  Physical examination showed 
that the wrist was normal on inspection and non-tender with 
normal range of motion.  The clinical impression was hand 
pain.   A separate June 2006 private progress note shows that 
the Veteran was again complaining of hand pain.  Examination 
showed tenderness of both hands and that the wrists were 
normal on inspection and non-tender with normal range of 
motion.  The clinical impression was hand pain.  In September 
2006 the Veteran was seen for bilateral hand and wrist pain. 
She also complained of tingling and numbness distally.  
Physical examination showed that the wrists were normal on 
inspection and non-tender with normal range of motion.  The 
diagnostic assessment was hand pain and osteoarthritis.  A 
separate September 2006 VA progress note shows that the 
Veteran was provided with light wave therapy for her hand and 
wrist pain.  

June 2006 private EMG testing of the median and ulnar nerves 
produced normal findings.    

On December 2006 VA examination the pertinent diagnosis was 
right thumb strain with residuals.  Physical examination 
showed flexion at the metacarpal joint of 40/50 degrees and 
flexion at the interphalangeal joint of 90/90 degrees.  The 
Veteran's thumb abduction was full and normal.  She could do 
thumb ring finger touch normally with no pain.  The examiner 
did not see any redness, swelling or increased warmth over 
the thumb area.  Evaluation of the hand as a unit showed no 
gaps and normal movements of all the other fingers.  

A July 2006 progress note shows the Veteran complaining of 5 
days of left wrist pain.  She reported that it was sore to 
move.  She was taking paraxicam and used a wrist splint when 
needed.  Physical examination showed that the wrist was 
mildly tender with palpation and pulses.  Range of motion was 
more tender.  The Veteran had full range of motion of the 
wrist, fingers and thumb.  There was no tinel's sign or 
thenar atrophy.  The diagnostic assessment was overuse vs. 
tendonitis of the left wrist.  The Veteran was instructed to 
continue heat, splinting, rest and NSAIDs.  

An October 2006 VA progress note shows that the Veteran was 
again seen for wrist pain.  She had the pain during the day 
and not the night.  There was no numbness or tingling, only 
pain.  The diagnostic assessment was wrist pain, likely 
tendonitis.  

A June 2007 VA occupational therapy progress note shows that 
the Veteran had presented with complaints of occasional 
swelling and intermittent pain in her hands and wrists, even 
at rest for the past 10 years.  Physical examination showed 
that range of motion in the hands and wrists was intact.  No 
swelling in the hands was observed.  Grip strength was 63 lbs 
on the right and 67 lbs on the left, which was normal.  The 
diagnostic impression was chronic pain in both hands with 
normal range of motion and strength.    

On November 2008 VA examination the pertinent diagnoses were 
left wrist strain, right thumb strain diagnosed as right 
thumb tendonitis and tibialis anterior muscle strain.  The 
Veteran reported that pain in these areas was at a level of 5 
to 6/10.  There was stiffness but no swelling or instability.  
There were flare ups of the bilateral hands for which the 
Veteran took rest breaks at work.  She also wore bilateral 
wrist braces.  For the bilateral leg muscles running and 
stair climbing caused flare ups of pain for which the Veteran 
took rest breaks and medication.  She did not have any 
incapacitating episodes.   

The Veteran wore bilateral braces for her wrists.  She was 
not found to have any bilateral arthritis.    The examiner 
noted that the Veteran was self-sufficient.  She worked at 
Fort Hood and her duty involved continued typing.  

Physical examination showed left wrist tenderness in the 
dorsal and palmar aspect of the wrists without any swelling.  
There was right thumb tenderness in the dorsal aspect of the 
thumb.  The bilateral tibialis muscles were slightly tender 
without any evidence of inflammation or erythema.  Range of 
motion of the left wrist was 40 degrees dorsiflexion, 50 
degrees palmar flexion, with end range pain only in palmar 
flexion.  Radial deviation was 15 degrees and ulnar deviation 
was 20 degrees.  Forward flexion of the right thumb was 20 
degrees and extension was 25 degrees with end range pain with 
flexion.  The Veteran would use the left hand for day to day 
activities such as twisting, pulling and turning knobs.  
There was position to all tips of the digits.  There was 
about a 3/4 inch gap between the tip of the right thumb and the 
transverse crease of the palm.  The full grasp was not 
present.  There was no joint involvement in the leg muscle 
pain.  For all the pertinent joints there were no additional 
limitations with repetitive motion x 3.  There was no change 
in range of motion and guarding of movement in all the 
joints.  The Veteran's gait was noted to be antalgic without 
assistive devices and there was no ankylosis present.  The 
examiner found that the Veteran's thumb, wrist and lower leg 
motion were not additionally limited by pain on repetitive 
use, fatigue, weakness, lack of endurance or incoordination.    

III.  Law and Regulations

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board finds, however, that staged ratings are 
not warranted here, as the degree of impairment due to the 
Veteran's left knee disability has not varied significantly 
during the appeal period.  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




IV.  Analysis 

Left Wrist Disability

The Veteran's left wrist is currently rated under 38 C.F.R. § 
4.71a, Code 5024, for tenosynovitis.  Code 5024 provides that 
tenosynovitis is to be rated on limitation of motion of the 
affected parts, as arthritis, degenerative. 

Limitation of wrist motion is rated under Code 5215, which 
provides for a 10 percent rating for limitation of motion of 
the wrist where dorsiflexion is less than 15 degrees or where 
palmar flexion is limited in line with the forearm.  A 10 
percent rating is the highest available under this Code.  38 
C.F.R. § 4.71a, Code 5215.    If the wrist motion is 
noncompensable under Code 5215, a 10 percent rating may still 
be assigned if arthritis with limited motion is present.  See 
38 C.F.R. § 4.71a, Codes 5003, 5010, 5024.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Code 5003.     

For ankylosis of the wrist, a 20 percent rating is warranted 
for favorable ankylosis of the minor hand, in 20 to 30 
degrees dorsiflexion.  Any other position except favorable 
warrants 30 percent rating for the minor hand.   Unfavorable 
ankylosis in any degree of palmar flexion, or with ulnar or 
radial deviation warrants a 40 percent rating for the minor 
hand.  38 C.F.R. 4.71a, Diagnostic Code 5214 (2008).

Considering Code 5215, the evidence of record does not show 
that the Veteran had compensable limitation of motion of the 
left wrist at any time during the rating period.  
Dorsiflexion (i.e. extension) has always been shown to be 
much greater than 15 degrees, with the most limited finding 
of record, from November 2008, still showing 40 degrees 
dorsiflexion.  Similarly, palmar flexion has always been 
found to be much less limited than the point even with the 
forearm (i.e. 0 degrees), with the most limited finding of 
record, again from November 2008, still showing 50 degrees of 
palmar flexion.  Accordingly, there is no basis for assigning 
a compensable rating for the Veteran's left wrist disability 
under Code 5215.  Further, as there is no evidence of 
ankylosis, there is no basis for assigning a rating under 
Code 5214.

The Veteran has been assigned a 10 percent rating for her 
left wrist disability under Code 5024, essentially on the 
basis of arthritis with painful but noncompensable motion 
effective November 19, 2008, the date of the November 2008 VA 
examination.  See 38 C.F.R. § 4.71a, Code 5003, 5024.   There 
is no basis for assigning a rating in excess of 10 percent 
for this painful motion as the wrist joint is the only joint 
associated with this rating.  See 38 C.F.R. § 4.71a, Code 
5003.  The Board does find, however, that painful motion was 
actually shown earlier in July 2006.  Specifically, a July 
20, 2006 VA nurse practitioner note shows that the Veteran's 
wrist was found to be more tender on range of motion.  This 
finding can reasonably be construed as painful motion.  
Accordingly, a compensable rating for painful motion is 
warranted as of July 20, 2006.  Prior to this date, there is 
no basis in the record for assigning a compensable (10 
percent) rating for the left wrist disability on the basis of 
arthritis with painful motion.  The May 2001 bone scan, which 
showed findings consistent with degenerative change, does 
constitute earlier, objective evidence of arthritis.  Prior 
to July 20, 2006, however, it is not objectively established 
that the Veteran had any limitation of motion of the left 
wrist.  Instead, wrist range of motion had been found to be 
normal (See e.g. the June 2005 VA examination findings 
showing 80 degrees palmar flexion, 70 degrees extension, 45 
degrees ulnar deviation and 20 degrees radial deviation, and 
38 C.F.R. § 4.71a, plate I, indicating that this level of 
range of motion is normal) and there are no earlier objective 
findings of record indicating painful or otherwise limited 
motion.  38 C.F.R. § 4.71a, Code 5003.  Although it has been 
clear from the record that the Veteran does experience pain, 
examinations and treatment records prior to July 20, 2006 do 
not contain any objective findings indicative of any 
limitation of motion such as swelling, muscle spasm, or 
documented examination findings of pain on range of motion 
testing.  Id.   

Additional factors that could provide a basis for an increase 
have also been considered; however the evidence does not show 
that the Veteran has functional loss beyond that currently 
compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. 
App. 202 (1995).  Prior to July 20, 2006, it is not 
established that the Veteran had any functional limitations 
associated with the wrist, with the June 2005 VA examiner 
noting that the Veteran's wrist problem did not result in any 
limitations or any affect on the Veteran's daily living 
activities or occupation.  Accordingly, a noncompensable 
rating is appropriate in relation to this lack of functional 
loss.  From July 20, 2006, it is not shown that the Veteran 
has had more than minimal functional loss associated with the 
left wrist.  The November 19, 2008 examination did include a 
subjective report from the Veteran that she experienced 
flare-ups at work resulting in the need for her to take rest 
breaks.  Repetitive motion testing did not result in any 
additional limitation of motion at that examination, however, 
and the examiner found that the Veteran's wrist motion was 
not additionally limited on repetitive use by pain, fatigue, 
lack of endurance or incoordination.  Accordingly, from July 
20, 2006, the Board finds that the 10 percent rating assigned 
adequately compensates the Veteran for any minor functional 
loss that may be present.  

The Board has also considered whether referral for 
extraschedular consideration is indicated.  However, nothing 
in the record reflects or suggests factors warranting 
extraschedular consideration, such as marked interference 
with employability or frequent hospitalizations due to the 
left wrist disability.  38 C.F.R.  § 3.321.   Consequently, 
referral for extraschedular consideration is not suggested by 
the record.

Compensable rating for right thumb disability

The Veteran's right thumb disability is currently rated as 
noncompensable under Diagnostic Code 5228 for limitation of 
motion of the thumb.  38 C.F.R. § 4.71a, Code 5228.  Under 
Code 5228, a 10 percent evaluation is warranted for 
limitation of motion of the thumb with a gap of one to two 
inches (2.5 to 5.1 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers, and 
a maximum 20 percent evaluation is warranted for limitation 
of motion of the thumb with a gap of more than two inches 
(5.1 cm.) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers.  A noncompensable 
rating is warranted when there is limitation of motion of the 
thumb demonstrated by a gap of less than one inch (2.5 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  Id. 
If applicable, thumb disability can also be rated under Code 
5224 for ankylosis of the thumb.  38 C.F.R. § 4.71a, Code 
5224.  Under Code 5224, a 10 percent evaluation is warranted 
for favorable ankylosis of the thumb, and a 20 percent 
evaluation is warranted for unfavorable ankylosis, either 
hand.  Id.

In the instant case, it is not shown that the Veteran's thumb 
motion is limited to a gap of one inch or more between the 
thumb pad and fingers.  Instead, range of motion of the thumb 
has generally been found to be normal, with entirely normal 
findings on the June 2005 examination and nearly normal 
findings on the November 2008 VA examination (i.e. 20 degrees 
forward flexion and 25 degrees extension).  Accordingly, a 
compensable rating under Code 5228 is not warranted.  
Additionally, as ankylosis has not been shown, there is no 
basis for a rating under Code 5224.  

The Board notes, however, that the bone scan the Veteran had 
in May 2001 showed findings consistent with traumatic changes 
in the right thumb.  This finding is at least indicative of 
arthritis.  Thus, given that it does not appear that any 
subsequent radiological testing has been done to actually 
confirm the presence of arthritis in the area, the Board will 
give the Veteran the benefit of the doubt and find that there 
is at least minimal arthritis in the area.  Accordingly, the 
Board must also consider whether the Veteran can be assigned 
a compensable rating for the right thumb on the basis of 
arthritis with limited but noncompensable motion.  In this 
regard, the December 2006 VA examination found that the 
Veteran had a minor limitation of motion as shown by the 
finding of 40/50 degrees of flexion at the interphalangeal 
joint.  Similarly, the November 2008 examination showed end 
range pain with flexion of the right thumb.  Accordingly, the 
Board finds that these observable end range limitations 
constitute objective evidence of limited, but noncompensable, 
limitation of motion that coupled with the Veteran's 
arthritis, warrants a compensable, 10, percent rating 
effective December 12, 2006.  38 C.F.R. § 4.71a, Code 5003, 
5010.  Assignment of a compensable rating prior to December 
12, 2006 is not warranted as the record does not contain 
earlier objective evidence of the noncompensable limitation 
of motion during the appeal period.  A rating in excess of 10 
percent is not warranted from December 12, 2006 as the rating 
for arthritis applies only to the thumb.  See 38 C.F.R. 
§ 4.71a, Code 5003 (A rating of 10 percent is for application 
for each major joint or group of minor joints affected by 
limitation of motion).  The thumb would appear to qualify as 
a group of minor joints and would not qualify as more than 
one major joint.  Id.

Additional factors that could provide a basis for an increase 
have also been considered; however the evidence does not show 
that the Veteran has functional loss beyond that currently 
compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. 
App. 202 (1995).   Prior to December 12, 2006 it is not 
objectively established that the Veteran had even minimal 
functional limitations associated with the right thumb.  From 
December 12, 2006, functional limitations, such as the lack 
of full grasp shown on the November 2008 examination, were 
not shown to be more than minimal.  Accordingly, the existing 
ratings adequately compensate the Veteran for her level of 
functional loss.   

The Board has also considered whether referral for 
extraschedular consideration is indicated.  However, nothing 
in the record reflects or suggests factors warranting 
extraschedular consideration, such as marked interference 
with employability or frequent hospitalizations due to the 
right thumb disability.  38 C.F.R.  § 3.321.     
Consequently, referral for extraschedular consideration is 
not suggested by the record.

Compensable rating for right and left tibialis muscle 
disability.

The Veteran's left tibialis disability (muscle group XII) has 
been rated as a muscle disability under Code 5312.  38 C.F.R. 
§ 4.73.   Under Code 5312, a slight disability warrants a 0 
percent rating; a moderate disability warrants a 10 percent 
rating; a moderately severe disability warrants a 20 percent 
rating; and a severe disability warrants a 30 percent rating. 

A slight disability of muscles involves a simple wound of the 
muscle without debridement or infection.  The resulting scar 
is minimal with no evidence of fascial defect, atrophy, or 
impaired tonus. There is no impairment of function or 
metallic fragments retained in the muscle tissue.  Finally, 
for a slight disability of muscles, there will be no cardinal 
signs or symptoms of muscle disability such as loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c), (d)(1) (2008).

Moderate disability results from a through and through or 
deep penetrating wound without the explosive effect of high 
velocity missile and no residuals of debridement or prolonged 
infection.  Objective findings include relatively small or 
linear entrance and exit scars with signs of moderate deep 
fascial or muscle substance loss or impaired muscle tonus.  A 
moderate disability will also be classified as such when 
there is a loss of power or lowered threshold of fatigue when 
compared to the noninjured side.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability of muscles involves a through- 
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular cicatrisation.  There 
must be evidence of a hospitalization for a prolonged period 
in service for treatment of a wound of severe grade.  The 
record must contain consistent complaints of cardinal 
symptoms of muscle wounds. Evidence of unemployability 
because of inability to keep up with work requirements, if 
present, must be considered.  The objective findings are 
entrance and, if present, exit scars that are relatively 
large and so situated as to indicate a track of a missile 
through important muscle groups.  There are indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side. The tests 
of strength and endurance of the muscle groups involved 
(compared with the sound side) give positive evidence of 
marked or moderately severe loss. 
38 C.F.R. § 4.56(d)(3).  

A severe disability of muscles involves a through-and-through 
or deep penetrating wound due to a high-velocity missile, or 
a large or multiple low-velocity missiles, or the explosive 
effect of a high- velocity missile, or shattering bone 
fracture, with extensive debridement or prolonged infection 
and sloughing of soft parts, intermuscular binding and 
cicatrisation.  The history and complaints are similar to the 
criteria set forth for a moderately severe level, in an 
aggravated form.  The objective findings include extensive 
ragged, depressed and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in the track of the 
missile.  X-ray films may show minute multiple scattered 
foreign bodies indicating spread of intermuscular trauma and 
explosive effect of the missile.  Palpation shows moderate or 
extensive loss of deep fascia or of muscle substance.  Soft 
or flabby muscles are in the wounded area.  The muscles do 
not swell and harden normally in contraction. Tests of 
strength or endurance compared with the sound side or of 
coordinated movements show positive evidence of severe 
impairment of function.  38 C.F.R. 
§ 4.56(d)(4).

In the instant case, the evidence of record does not show 
that the injury to the Veteran's left or right tibialis 
muscles is more than slight.  The Board notes that the claims 
file does not show that the Veteran has sought any medical 
treatment for this problem since service and thus, the only 
assessments of record of her shin problems come from the June 
2005 and November 2008 VA examinations.  Both of these 
examinations document what is best characterized as a slight 
problem.  At the November 2008 VA examination the Veteran 
reported that she only had problems with flare ups of pain 
upon running or stair climbing.  Also, physical examination 
showed only slight tenderness of the muscles without any 
evidence of erythema or inflammation.  At the earlier June 
2005 examination (while the Veteran was still in service) the 
Veteran reported similar problems, indicating that that she 
had sharp pain one time per month with prolonged walking or 
marching and that the shin pain did affect her daily 
activities by slowing down her running.  Given that the 
Veteran's shin problems have been mild enough that she has 
not needed to seek treatment after service; given that there 
are no objective medical findings of record pertaining to the 
shins other than pain on palpation; and given that the 
Veteran appears to have difficulty only when doing vigorous 
activity, the Board finds that her level of muscle disability 
is best described as slight.  In this regard the Board notes 
that there is no evidence of any muscle substance loss or 
impaired muscle tonus, which might be indicative of a 
greater, moderate level of impairment.  C.F.R. 
§ 4.56(d)(2).   Accordingly, a compensable rating for either 
right or left tibialis muscle disability is not warranted.  
Id.

The Board has also considered whether the Veteran's bilateral 
tibialis muscle disability could be rated under any 
orthopedic rating codes applicable to leg disability.  As 
limitation of motion of the leg, arthritis, impairment of the 
knee and impairment of the tibula or fibula are not shown, 
however, there is no basis for assigning a rating under any 
of these codes.  See 38 C.F.R. § 4.71a, Codes 5256-5263.                

Additional factors that could provide a basis for an increase 
have also been considered; however the evidence does not show 
that the Veteran has a compensable level of functional loss.  
38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 
(1995).  Once again, the record does not show any objective 
findings indicative of any functional loss, other that slight 
tenderness of the tibialis muscles.  Thus, even though the 
Veteran may experience some flare-ups with running or stair 
climbing, given the lack of any post service treatment 
history for this reported problem, the evidence does not 
establish that her functional loss is more than slight in 
degree, which is consistent with the noncompensable rating 
already assigned.  

The Board has also considered whether referral for 
extraschedular consideration is indicated.  However, nothing 
in the record reflects or suggests factors warranting 
extraschedular consideration, such as marked interference 
with employability or frequent hospitalizations due to either 
the right or left tibialis muscle disability.  
38 C.F.R.  § 3.321.  Consequently, referral for 
extraschedular consideration is not suggested by the record.

Given that the evidence does not establish more than slight 
muscle disability under either schedular or extraschedular 
criteria, the preponderance of the evidence is against this 
claim and it must be denied.  








CONTINUED ON NEXT PAGE
ORDER

Prior to July 20, 2006, a compensable rating for left wrist 
disability is denied.  

From July 20, 2006, a 10 percent (but no higher) rating for 
left wrist disability is granted.  

Prior to December 12, 2006 a compensable rating for right 
thumb disability is denied.
 
From December 12, 2006, a 10 percent (but no higher) rating 
for right thumb disability is granted.  

Entitlement to a compensable rating for left tibialis muscle 
disability is denied.

Entitlement to a compensable rating for right tibialis muscle 
disability is denied.



____________________________________________
M.W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


